Smith, C. J.
(after stating the facts). The sole grievance made the subject of complaint, is in the imposition of so heavy a fine, and the refusal or omission of the Judge to hear the evidence offered in support of the application for its reduction. As the measure of punishment, within the limits of the law, for the offence, is, and must be, within the discretion of the Judge, as he may estimate its criminality, so must be his hearing or refusing to hear a petition for its change or modification, and testimony in relation thereto. It might obstruct or paralyze the administration of criminal justice, if this Court were to undertake to revise that discretion, or listen to suggestions that it has been unwisely exercised in a particular ease. The Judge who tried the cause and heard the testimony, is the best, as he is in law the sole Judge, of the merits, and if he acts within the boundaries prescribed by law, his decision is final and unreviewable in the appellate Court.
*904We llave already said in a similar application, that the statement of facts sent up in- the case, must be accepted as absolute verity, when so found by the Judge, and the subject does not require further comment.
The application must be refused and the petition dismissed.
Dismissed.